  Case 18-30840        Doc 21    Filed 01/15/19 Entered 01/15/19 12:27:11            Desc Main
                                   Document     Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS
                                   WESTERN DIVISION

                                    )
In re:                              )
                                    )
      SUSAN K. CHARNOK              )                 Chapter 7
                                    )                 Case No. 18-30840-EDK
                        Debtor      )
___________________________________ )


    MOTION OF UNITED STATES TRUSTEE TO EXTEND DEADLINE FOR FILING
  COMPLAINT OBJECTING TO DISCHARGE PURSUANT TO 11 U.S.C. § 727 AND FOR
      FILING MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 707(b)(1) & (3)

         Pursuant to 28 U.S.C. § 586(a)(3), 11 U.S.C. § 307, Fed. R. Bankr. P.1017(e) and
4004(b), the United States Trustee hereby requests that the Court extend the time within which
he may file a complaint objecting to discharge pursuant to 11 U.S.C. § 727, and a motion to
dismiss pursuant to § 707(b)(1) & (3), to February 26, 2019. In support, the United States
Trustee says:


         1.     Susan K. Charnok, (the “Debtor”), filed a voluntary petition for relief under
Chapter 7 of the Bankruptcy Code on September 27, 2018.


         2.     Jack E. Houghton, Jr. has been appointed as the Chapter 7 trustee in this case.


         3.     The matters set forth herein constitute a core proceeding pursuant to 28 U.S.C. §
157(b)(2).


         4.     The first date set for the meeting of creditors under 11 U.S.C. § 341 was
November 26, 2018. The deadline for filing a complaint objecting to discharge pursuant to 11
U.S.C. § 727, and for filing a motion to dismiss pursuant to 11 U.S.C. § 707(b)(1) & (3), is
December 28, 2018.
